Case 2:21-cv-00678-JS-AYS Document 63-1 Filed 05/27/21 Page 1 of 7 PageID #: 825




                                   EXHIBIT A


 {00219327 }
Case 2:21-cv-00678-JS-AYS Document 63-1 Filed 05/27/21 Page 2 of 7 PageID #: 826




                                   KOHN, SWIFT & GRAF, P.C.

          Since its founding in 1969, the firm of Kohn, Swift & Graf, P.C., has been a national

 leader in the prosecution of antitrust class actions and other complex commercial litigation.

 Kohn, Swift & Graf, P.C. and its attorneys have been selected by courts and co-counsel to be

 lead counsel, or members of the executive committee of counsel, in scores of class actions

 throughout the country in the antitrust, securities fraud, tort and consumer protection fields.

          The firm has been co-lead counsel in the Holocaust Era cases and other ground breaking

 international human rights litigation which have resulted in settlements totaling billions of

 dollars for plaintiff classes from Swiss banks and German and Austrian industries. The firm also

 maintains a general business litigation practice representing plaintiffs and defendants, including

 Fortune 500 and other publicly traded corporations, in state and federal courts.

          The firm and its shareholders have been recognized for their excellence in antitrust,

 business and human rights litigation by numerous publications, including the Best Lawyers in

 America, Chambers USA America’s Leading Business Lawyers and Pennsylvania Super

 Lawyers.

          The Kohn firm has been a leader in the prosecution of antitrust class actions for the past

 40 years. The firm has been appointed one of the lead counsel in In re Automotive Parts

 Antitrust Litigation, Master File No. 12-md-02311 and MDL No. 2311 (MDL No. 2311 includes,

 among others, In re Wire Harness Antitrust Litigation; In re Instrument Panel Cluster Antitrust

 Litigation; In re Heater Control Panel Antitrust Litigation; In re Occupant Safety Systems

 Antitrust Litigation; In re Bearings Antitrust Litigation; In re Windshield Wiper Systems Antitrust

 Litigation; In re Windshield Washer Systems Antitrust Litigation; In re Starters Antitrust

 Litigation; and In re Fuel Senders Antitrust Litigation). The firm has also served as lead or co-




 {00219326 }113830
Case 2:21-cv-00678-JS-AYS Document 63-1 Filed 05/27/21 Page 3 of 7 PageID #: 827




 lead counsel in the following antitrust class actions, among others: In re Ductile Iron Pipe

 Fittings (“DIPF”) Indirect Purchaser Antitrust Litigation, Case No. 12:169 (D.N.J.); In re

 Packaged Ice Antitrust Litigation, Case No. 08-MD-01952 and MDL No. 1942 (E.D. Mich.)

 ($26.75 million in settlements); In re Fasteners Antitrust Litigation, MDL No. 1912 (E.D. Pa.);

 In re Graphite Electrodes Antitrust Litigation, MDL No. 1244 (E.D. Pa.) (over $133 million in

 settlements obtained for the class); In re Automotive Refinishing Paint Antitrust Litigation, MDL

 No. 1426 (E.D. Pa.) (settlements totaling $105.75 million); In re Plastics Additives Antitrust

 Litigation, MDL No. 1684 (E.D. Pa.) (settlements of $46 million); In re Residential Doors

 Antitrust Litigation, MDL 1039 (E.D. Pa.) ($18 million in settlements); In re Chlorine and

 Caustic Soda Antitrust Litigation, 116 F.R.D. 622 (E.D. Pa. 1987) (settled on eve of trial for $51

 million); Cumberland Farms, Inc. v. Browning Ferris Indus., Inc., 120 F.R.D. 642 (E.D. Pa.

 1988) (class action alleging price fixing in waste hauling industry-case settled shortly before trial

 for $50 million); In re Compact Disc Minimum Advertised Price Antitrust Litigation, MDL No.

 1361 (D. Me.) (settlements totaling $143 million approved); In re Stock Exchanges Options

 Antitrust Litigation, MDL No. 1283 (S.D.N.Y.) (settlements reached with over 40 defendants for

 $44 million); In re Pillar Point Partners Antitrust Litigation, MDL No. 1202 (D. Arizona)

 (settlements of $50 million); In re Amino Acid Lysine Antitrust Litigation, 918 F.Supp. 1190

 (N.D. Ill. 1996) (settlements in excess of $50 million); In re Toys “R” Us, Inc., Antitrust

 Litigation, MDL 1211 (E.D.N.Y.) ($55 million settlement value); In re Plywood Antitrust

 Litigation, MDL 159 (D. La.) (tried to verdict for plaintiffs; affirmed by Fifth Circuit; total

 settlements of approximately $173 million).

          In addition, the Kohn firm is and has been a member of a steering committee or executive

 committee of counsel in dozens of antitrust class actions, including: In re Currency Conversion




 {00219326 }113830                             2
Case 2:21-cv-00678-JS-AYS Document 63-1 Filed 05/27/21 Page 4 of 7 PageID #: 828




 Fee Antitrust Litigation, (S.D.N.Y.); In re Carbon Fiber Antitrust Litigation (C.D. Cal.); In re

 Linerboard Antitrust Litigation (E.D.Pa.); In re Relafen Antitrust Litigation (D.Mass.); In re

 Brand Name Prescription Drugs Antitrust Litigation (N.D. Ill.); In re Commercial Explosives

 Antitrust Litigation (D. Utah); In re Catfish Antitrust Litigation (N.D. Miss.); In re Commercial

 Paper Antitrust Litigation (M.D.Fla.); In re Glassine and Greasproof Paper Antitrust Litigation

 (E.D. Pa.); In re Corrugated Container Antitrust Litigation, (S.D. Tex.); In re Sugar Industry

 Antitrust Litigation (E.D. Pa.).

          The Kohn firm also maintains a business litigation practice and has represented private

 clients as plaintiffs in antitrust cases where it was the sole counsel, or assisted by a few co-

 counsel. These cases were hard fought and several have proceeded through trial and appeals:

 Alvord-Polk, Inc. v. F. Schumacher & Co., 37 F.3d 996 (3d Cir. 1994), cert. denied, 514 U.S.

 1063 (1995) (summary judgment in favor of defendants reversed by Third Circuit; certiorari

 denied by the Supreme Court; case tried to conclusion before a jury and settled after trial);

 Gulfstream III Associates, Inc. v. Gulfstream Aerospace Corp., 995 F.2d 425 (3d Cir. 1993) (jury

 verdict in favor of plaintiff; case settled); Big Apple BMW, Inc. v. BMW of North America, Inc.,

 974 F.2d 1358 (3d Cir. 1992), cert. denied, 507 U.S. 912 (1993) (summary judgment in favor of

 defendant reversed by Third Circuit; case settled prior to trial).

          In addition to its antitrust practice, the Kohn firm has been retained by institutional

 investors, including several multi-billion dollar pension funds, to monitor their investments and

 to commence litigation when appropriate. The firm has brought litigation on behalf of the

 Retirement System of the City of Philadelphia, the Police and Fire Retirement System of the

 City of Detroit and the General Retirement System of the City of Detroit. The Kohn firm has

 been lead or co-lead counsel in the following securities class actions among others: In re KLA-




 {00219326 }113830                              3
Case 2:21-cv-00678-JS-AYS Document 63-1 Filed 05/27/21 Page 5 of 7 PageID #: 829




 Tencor Corp. Securities Litigation, Master File No. 06-cv-04065-MJJ (N.D. Cal) ($65 million

 settlement approved); In re Marvell Technology Group, Ltd. Securities Litigation, Master File

 No. 06-06286-RMW (N.D. Cal.) ($72 million settlement approved); In re Calpine Corporation

 Securities Litigation, Master File No. C-02-1200 (N.D. Cal) (settled on an individual basis after

 trial preparation nearly complete); In re Schulman Partnerships Securities Litigation, MDL

 753-AAH (C.D. Ca.); Goldenberg, et al. v. Marriott PLP Corp., et al., No. PJM 95-3461 (D.

 Md.); In re Intelligent Electronics, Inc. Securities Litigation, Master File No. 92-CV-1905 (E.D.

 Pa.); WEBBCO v. Tele-Communications, Inc., et al., No. 94-WM-2254 (D. Colo.); The Carter

 Revocable Trust v. Tele-Communications, Inc., et al., No. 94-WM-2253 (D. Colo.); Rabin v.

 Concord Assets Group, Inc., et al., 89 Civ. 6130 (LBS) (S.D.N.Y.); Sadler v. Stonehenge Capital

 Corp., et al., 89 Civ. 6512 (KC); Ramos, et al. v. Patrician Equities Corp., et al., 89 Civ. 5370

 (TPG) (S.D.N.Y.); In re Advacare Securities Litigation, (E.D. Pa. 1993); Solo, et al. v. Duval

 County Housing Finance Authority, et al., No. 94-1952-CA (Duval Cty. Fla.); In re Clinton Oil

 Securities Litigation, (D. Kan. 1982).

          The firm also has litigated numerous consumer and mass tort class actions, such as: In re

 Synthroid Marketing Litigation, MDL No. 1182 (N.D. Ill.); In re Temporomandibular Joint

 (TMJ) Implants Products Liability Litigation, MDL No. 1001 (D. Minn.); In re Bolar

 Pharmaceutical Co., Inc. Generic Drug Consumer Litigation, MDL No. 849 (E.D.Pa.); In re

 General Motors Corporation Pickup Truck Fuel Tank Products Liability Litigation, MDL No.

 961 and Master File No. 92-6450 (E.D.Pa.); In re Factor VIII or Factor IX Concentrate Blood

 Products Litigation, Civil Action No. 93-5969 and MDL No. 986 (N.D.Ill.); In re Copley

 Pharmaceutical, Inc., “Albuterol” Products Liability Litigation, MDL Docket No. 94-140-1013

 (D. Wyo.).




 {00219326 }113830                            4
Case 2:21-cv-00678-JS-AYS Document 63-1 Filed 05/27/21 Page 6 of 7 PageID #: 830




          Courts throughout the country have praised the firm’s ability to handle complex class

 litigation:

          In In re Amino Acid Lysine Antitrust Litig., MDL No. 1083 (N.D. Ill.), and 918 F. Supp.

 1190 (N.D. Ill. 1996), Judge Shadur, after scrutinizing Kohn Swift’s credentials with care, stated

 that “[a]lthough a small firm by today’s mega firm standards, it has amply demonstrated its

 ability to handle major litigation.” At the conclusion of the case Judge Shadur praised the firm’s

 “extraordinarily professional handling” of the matter, which justified the selection of the firm ab

 initio. Transcript of hearing, February 27, 1998, pp. 3 & 4.

          In In re Compact Disc Minimum Advertised Price Antitrust Litig., MDL Docket No. 1361

 (D. Me.), Judge Hornby noted: “Uniformly [counsel] did their homework and were prepared and

 effective advocates. Their performance confirmed my confidence in their abilities and

 dedication to their client’s cause.” Id., Decision and Order, June 13, 2003. In selecting the firm

 as lead counsel, Judge Hornby stated that “I have concluded that the firm Kohn, Swift & Graf

 has the experience, skill, resources, and expertise best able to move this matter forward, and I

 hereby designate that firm as lead counsel.” Order of January 26, 2001, p. 2.

          In In re Automotive Refinishing Paint Antitrust Litig., MDL No. 1426 (E.D. Pa.), Judge

 Surrick stated: “I want to commend counsel on both sides of this litigation. I think the

 representation on both sides of this litigation is as good as I’ve ever seen in my entire

 professional career,” transcript of hearing, August 9, 2007, pp. 18-19.

          In his Opinion and Order entered December 13, 2011 at 30, approving one of the

 settlements in Packaged Ice, Judge Borman commended Kohn Swift for “[t]he excellent work

 that the Court feels Lead Counsel have performed in this case and the good result they have

 achieved for the class members.”




 {00219326 }113830                             5
Case 2:21-cv-00678-JS-AYS Document 63-1 Filed 05/27/21 Page 7 of 7 PageID #: 831




          Judge Rosen in In re Rio Hair Naturalizer Products Liability Litig., MDL 1055 (E.D.

 Mich.) stated that “the work of [lead counsel] and the manner in which they conducted

 themselves exhibited the very highest level of professionalism and competence in our legal

 system.” 1996 WL 780512, *18 (E.D. Mich., December 20, 1996).

          In In re Montgomery Ward Catalog Sales Litig., Master File No. 85-5094, MDL No. 685

 (E.D. Pa), Judge Green praised “the efficient and excellent quality of the attorneys’ work.”

 Memorandum and Order, August 24, 1988.




 {00219326 }113830                           6
